DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Allowable Subject Matter
Claims 1 – 20 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 9 recite, inter alia, a method of monitoring a dicing tape tension, the method comprising the step of acquiring tension data indicative of the dicing tape tension by automated optical inspection of a dicing tape.  Although, Saito, US 2020/0075387 teaches a method of monitoring a dicing tape tension, by acquiring tension data indicative of the dicing tape tension by optical inspection of a dicing tape, he fails to teach the inspection method to be automated.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 10 – 16 recite, inter alia, a device for monitoring a dicing tape tension, the device comprising an optical sensor configured to acquire tension data indicative of the dicing tape tension 3 of 11Application Ser. No.: 16/800,192 Attorney Docket No. 1012-2679 / 2018P52310 US by automated optical inspection of a dicing tape.  Although, Saito, US 2020/0075387 teaches a device for monitoring a dicing tape tension by optical inspection of a dicing tape, he fails to teach the inspection method to be automated.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 17 – 20 recite, inter alia, a computer program product comprising a non-transitory computer readable medium storing a computer program operable to monitor a dicing tape tension, the computer program comprising program instructions to acquire tension data indicative of the dicing tape tension by automated optical inspection of a dicing tape.  Although, Saito, US 2020/0075387 teaches a device for monitoring a dicing tape tension by optical inspection of a dicing tape, he fails to teach the inspection method to be automated.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 16, 2021